Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered April 15, 2002, convicting defendant upon his plea of guilty of the crime of attempted robbery in the third degree and grand larceny in the third degree.
Defendant pleaded guilty to attempted robbery in the third degree and grand larceny in the third degree in connection with two bank robberies. Defendant was sentenced as a second felony offender in accordance with the plea agreement to consecutive prison terms of 3½ to 7 years on the grand larceny conviction and 1½ to 3 years on the attempted robbery conviction, resulting in an aggregate sentence of 5 to 10 years. On appeal, defendant contends that the sentence imposed was harsh and excessive, particularly given his substance abuse problem. Given defendant’s general waiver of his right to appeal, his contention is not preserved for our review (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Cabezas, 307 AD2d 594 [2003], lv denied 100 NY2d 618 [2003]). Were we to consider the merits, we would find that County Court considered all relevant factors in imposing the agreed-upon sentence. Furthermore, a review of the record reveals no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Dolphy, 257 AD2d 681 [1999], lv denied 93 NY2d 872 [1999]).
Crew III, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.